DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 09/01/2020. Claims 6-11, 16-20 are pending and examined below. 

Election/Restrictions
Applicant’s election without traverse of 6-11 and 16-20 in the reply filed on 07/12/2022 is acknowledged.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020095092 A1 (hereinafter referred to as “Kondo”).
Regarding claim 11, Kondo, a pulse wave blood pressure measuring device, teaches a method of manufacturing a measurement system (abstract) comprising:
providing a pressure resistant structure (as shown in Figure 1);
coupling a pressure inducer to the pressure resistant structure, the pressure inducer having an engaged configuration, the engaged configuration of the pressure inducer increasing pressure exerted on a portion of a user in contact with the pressure resistant structure (cuff 20; paragraphs [0026], [0031]; Figures 1-6);
coupling a light source to the pressure resistant structure (17; paragraphs [0029]-[0030]; Figure 1);
coupling an optical sensor to the pressure resistant structure and configured to detect a signal from the light source (18; paragraphs [0029]-[0030]; Figure 1);
coupling a pressure sensor to the pressure resistant structure, the pressure sensor configured to detect the pressure exerted on the portion of the user in contact with the pressure inducer (21; paragraphs [0031], [0033]; Figures 1-6); and
coupling a processor to the optical sensor and the pressure sensor, the processor configured to correlate volumetric data from the optical sensor with pressure data from the pressure sensor and to provide a blood pressure measurement (23; paragraphs [0033], [0037]-[0042]; Figures 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, in view of US 20110021932 A1 (hereinafter referred to as “Kim”).
Regarding claim 6, Kondo, A pulse wave blood pressure measuring device, teaches a measurement system (abstract) comprising:
a pressure resistant structure (as shown in Figure 1) including a band (10; paragraph [0025]; Figures 1-6) and a body (12; paragraph [0025]; Figures 1-6);
a pressure inducer coupled to the band (cuff 20; paragraphs [0026], [0031]; Figures 1-6), 
a light source coupled to the body (17; paragraphs [0029]-[0030]; Figure 1);
an optical sensor coupled to the body and configured to detect a signal from the light source (18; paragraphs [0029]-[0030]; Figure 1);
a pressure sensor coupled to the pressure resistant structure, the pressure sensor configured to detect the pressure exerted on the portion of the user in contact with the pressure inducer (21; paragraphs [0031], [0033]; Figures 1-6); and
a processor coupled to the optical sensor and the pressure sensor, the processor configured to correlate volumetric data from the optical sensor with pressure data from the pressure sensor and to provide a blood pressure measurement (23; paragraphs [0033], [0037]-[0042]; Figures 1-6); but does not explicitly teach the pressure inducer having an activation layer, and a shape-memory layer, the shape-memory layer configured to have a shape-set state and a deformable state, the activation layer configured to induce the shape-memory layer into the shape-set state and increase pressure exerted on a portion of a user in contact with the pressure resistant structure.
However, Kim, a blood pressure measuring apparatus, teaches a pressure inducer coupled to the band (120; paragraph [0050]; Figure 1), the pressure inducer having an activation layer (138; paragraphs [0073]-[0074]; Figure 1, 8), and a shape-memory layer (136; paragraphs [0073]-[0074]; Figure 1, 8), the shape-memory layer configured to have a shape-set state and a deformable state, the activation layer configured to induce the shape-memory layer into the shape-set state and increase pressure exerted on a portion of a user in contact with the pressure resistant structure (paragraphs [0050], [0073]-[0074]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kondo, to have a pressure inducer with a shape memory layer and an activation layer, as taught by Kim, since it would be the simple substitution of one known element (the cuff mechanism as taught in Kondo) with another (a pressure inducer with a shape memory layer and an activation layer as taught by Kim) in order to achieve a predictable result namely means of applying pressure to a user’s tissue.
Regarding claim 7, Kondo, in view of Kim, teaches wherein the shape-memory layer is a shape-memory polymer or a shape-memory alloy (136; paragraphs [0073]-[0074]; Figure 1, 8; as taught by Kim).
Regarding claim 8, Kondo, in view of Kim, teaches wherein the activation layer is flexible and configured to follow a contour of the shape-memory layer in the shape-set state (paragraphs [0073]-[0074]; as shown in Figure 1, 8; as taught by Kim).
Regarding claim 9, Kondo, in view of Kim, teaches wherein the activation layer is configured to induce the shape-memory layer into the shape-set state by increasing heat (paragraphs [0061], [0073]-[0074]; Figures 1-2, 8; as taught by Kim).
Regarding claim 10, Kondo, in view of Kim, teaches further comprising a micro controller coupled to the pressure inducer, the micro controller configured to control a current source for heating the activation layer and providing a controlled pressure ramp (paragraphs [0061], [0073]-[0074]; Figure 1, 8; as taught by Kim).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo as applied to claim 11 above, and further in view of Kim.
Regarding claim 16, Kondo teaches providing the pressure resistant structure includes providing a band (10; paragraph [0025]; Figures 1-6) and a body (12; paragraph [0025]; Figures 1-6);
coupling the pressure inducer includes coupling the pressure inducer to the band (cuff 20; paragraphs [0026], [0031]; Figures 1-6), 
coupling the light source includes coupling the light source to the body (17; paragraphs [0029]-[0030]; Figure 1-2); and
coupling the optical sensor includes coupling the optical sensor to the body (18; paragraphs [0029]-[0030]; Figure 1-2); but does not teach the pressure inducer having an activation layer, and a shape-memory layer, the shape-memory layer configured to have a shape-set state and a deformable state, the activation layer configured to induce the shape-memory layer into the shape-set state to provide the engaged configuration and increase the pressure exerted on the portion of the user in contact with the pressure resistant structure.
However, Kim, a blood pressure measuring apparatus, teaches a pressure inducer coupled to the band (120; paragraph [0050]; Figure 1), the pressure inducer having an activation layer (138; paragraphs [0073]-[0074]; Figure 1, 8), and a shape-memory layer (136; paragraphs [0073]-[0074]; Figure 1, 8), the shape-memory layer configured to have a shape-set state and a deformable state, the activation layer configured to induce the shape-memory layer into the shape-set state and increase pressure exerted on a portion of a user in contact with the pressure resistant structure (paragraphs [0050], [0073]-[0074]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kondo, to have a pressure inducer with a shape memory layer and an activation layer, as taught by Kim, since it would be the simple substitution of one known element (the cuff mechanism as taught in Kondo) with another (a pressure inducer with a shape memory layer and an activation layer as taught by Kim) in order to achieve a predictable result namely means of applying pressure to a user’s tissue.
Regarding claim 17, Kondo, in view of Kim, teaches wherein coupling the pressure inducer includes coupling the pressure inducer having the shape-memory layer formed from a shape-memory polymer or a shape-memory alloy (136; paragraphs [0073]-[0074]; Figure 1, 8; as taught by Kim).
Regarding claim 18, Kondo, in view of Kim, teaches wherein coupling the pressure inducer further includes coupling the pressure inducer with the activation layer being flexible and configured to follow a contour of the shape-memory layer in the shape-set state (paragraphs [0073]-[0074]; as shown in Figure 1, 8; as taught by Kim).
Regarding claim 19, Kondo, in view of Kim, teaches wherein coupling the pressure inducer includes coupling the pressure inducer with the activation layer configured to distribute the pressure exerted on the user from the pressure inducer (paragraphs [0073]-[0074]; as shown in Figure 1, 8; as taught by Kim).
Regarding claim 20, Kondo, in view of Kim, teaches further comprising coupling a micro controller to the pressure inducer, the micro controller configured to control a current source for heating the activation layer and providing a controlled pressure ramp (paragraphs [0061], [0073]-[0074]; Figure 1, 8; as taught by Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792